UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

August 1, 2016
Dear Colleague:
The U.S. Department of Education (Department) is committed to ensuring that all children with
disabilities have meaningful access to a State’s challenging academic content standards that
prepare them for college and careers. Consistent with these goals, the Individuals with
Disabilities Education Act (IDEA) entitles each eligible child with a disability to a free
appropriate public education (FAPE) that emphasizes special education and related services
designed to meet the child’s unique needs.1 20 U.S.C. §§1412(a)(1) and 1400(d)(1)(A). Under
the IDEA, the primary vehicle for providing FAPE is through an appropriately developed
individualized education program (IEP) that is based on the individual needs of the child.
34 CFR §§300.17 and 300.320-300.324. In the case of a child whose behavior impedes the
child’s learning or that of others, the IEP Team must consider – and, when necessary to provide
FAPE, include in the IEP – the use of positive behavioral interventions and supports, and other
strategies, to address that behavior. 34 CFR §§300.324(a)(2)(i) and (b)(2); and 300.320(a)(4).
The Department has determined that this letter is significant guidance under the Office of
Management and Budget’s Final Bulletin for Agency Good Guidance Practices,
72 Fed. Reg. 3432 (Jan. 25, 2007). See
www.whitehouse.gov/sites/default/files/omb/memoranda/fy2007/m07-07.pdf. Significant
guidance is non-binding and does not create or impose new legal requirements. The Department
is issuing this letter to provide LEAs and other responsible public agencies with information to
assist them in meeting their obligations under the IDEA and its implementing regulations.
If you are interested in commenting on this letter, please email us your comment at
iepgoals@ed.gov or contact Lisa Pagano at 202-245-7413 or Lisa.Pagano@ed.gov. For further
information about the Department’s guidance processes, please visit
www2.ed.gov/policy/gen/guid/significant-guidance.html.
Recent data on short-term disciplinary removals from the current placement strongly suggest that
many children with disabilities may not be receiving appropriate behavioral interventions and
1

While this letter focuses on requirements under the IDEA relating to FAPE in the least restrictive environment,
students with disabilities also have rights under two civil rights laws that prohibit discrimination on the basis of
disability—Section 504 of the Rehabilitation Act of 1973 (Section 504) and Title II of the Americans with Disabilities
Act (Title II). The Office for Civil Rights (OCR) in the U.S. Department of Education enforces Section 504 in public
elementary and secondary schools. Also, in this context, OCR shares in the enforcement of Title II with the U.S.
Department of Justice. More information about these laws is available at: www.ed.gov/ocr and www.ada.gov.
400 MARYLAND AVE., S.W. WASHINGTON, DC 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparedness for global competiveness by
fostering educational excellence and ensuring equal access.

Page 2—Dear Colleague
supports, and other strategies, in their IEPs.2 During the 2013-2014 school year, 10 percent of all
children with disabilities, ages 3 through 21, were subject to a disciplinary removal of 10 school
days or less, with children of color with disabilities facing higher rates of removal.3 For instance,
nineteen percent of black children with disabilities, ages 3 through 21, were subject to a removal of
10 school days or less within a single school year.4 In light of research about the detrimental
impacts of disciplinary removals,5 including short-term disciplinary removals, the Department is
issuing this guidance to clarify that schools, charter schools, and educational programs in juvenile
correctional facilities must provide appropriate behavioral supports to children with disabilities
who require such supports in order to receive FAPE and placement in the least restrictive
environment (LRE). As a practical matter, providing appropriate behavioral supports helps to
ensure that children with disabilities are best able to access and benefit from instruction.
The IDEA authorizes school personnel to implement a short-term disciplinary removal from the
current placement, such as an out-of-school suspension, for a child with a disability who violates
a code of student conduct. 34 CFR §300.530(b)(1). The Department strongly supports child and
school safety, and this letter is not intended to limit the appropriate use of disciplinary removals
that are necessary to protect children. Rather, the letter is a part of the Department’s broader
work to encourage school environments that are safe, supportive, and conducive to teaching and
learning, where educators actively prevent the need for short-term disciplinary removals by
effectively supporting and responding to behavior.6,7 In keeping with this goal, this letter serves
to remind school personnel that the authority to implement disciplinary removals does not negate
their obligation to consider the implications of the child’s behavioral needs, and the effects of the
use of suspensions (and other short-term removals) when ensuring the provision of FAPE.8
2

For purposes of this letter, we use “behavioral supports” to generally refer to behavioral interventions and supports,
and other strategies to address behavior.
3
U.S. Department of Education, EDFacts Data Warehouse (EDW), OMB #1875-0240: “IDEA Part B Discipline
Collection,” 2014.
4
Id.
5
Council of State Governments Justice Center and the Public Policy Research Institute. (2011). Breaking schools’
rules: a statewide study of how school discipline relates to students’ success and juvenile justice involvement.
Available at https://csgjusticecenter.org/wp-content/uploads/2012/08/Breaking_Schools_Rules_Report_Final.pdf
6
“The Act and the regulations recognize that school officials need some reasonable degree of flexibility when
disciplining children with disabilities who violate a code of student conduct. Interrupting a child’s participation in
education for up to 10 school days over the course of a school year, when necessary and appropriate to the
circumstances, does not impose an unreasonable limitation on a child with a disability’s right to FAPE.” 71 Fed. Reg.
46717 (Aug. 14, 2006).
7
More about the Department’s work is available at www.ed.gov/rethinkdiscipline
8
This letter does not address the obligations of school personnel following a disciplinary change in placement,
including obligations to provide behavioral supports. This letter is intended to supplement the June 2009 Questions and
Answers on Discipline Procedures (as revised) from OSERS, which provided guidance on discipline policies for
school-age children to personnel in State educational agencies (SEAs) and local educational agencies (LEAs), and
parents. Further, as the obligations of school personnel covered in this letter also apply to school personnel serving
children with disabilities in juvenile correctional facilities, this letter is also intended to supplement the December 5,

Page 3—Dear Colleague
Additionally, this letter provides alternatives to disciplinary removal which schools can apply
instead of exclusionary disciplinary measures.
We are issuing this guidance to clarify that the failure to consider and provide for needed
behavioral supports through the IEP process is likely to result in a child not receiving a meaningful
educational benefit or FAPE. In addition, a failure to make behavioral supports available
throughout a continuum of placements, including in a regular education setting, could result in an
inappropriately restrictive placement and constitute a denial of placement in the LRE. While such
determinations are necessarily individualized, this guidance is intended to focus attention on the
need to consider and include evidence-based behavioral supports in IEPs that, when done with
fidelity, often serve as effective alternatives to unnecessary disciplinary removals, increase
participation in instruction, and may prevent the need for more restrictive placements.
This letter is organized into five areas:

I.



IDEA’s procedural requirements regarding evaluations, eligibility determinations, IEPs,
and behavioral supports;



IDEA’s IEP content requirements related to behavioral supports;



Circumstances that may indicate potential denials of FAPE or of placement in the LRE;



Implications for short-term disciplinary removals and other exclusionary disciplinary
measures;9



Conclusion, including additional information for parents and stakeholders.

IDEA Procedural Requirements Regarding Evaluations, Eligibility, IEPs, and
Behavioral Supports

The IDEA and its implementing regulations require IEP Teams to follow certain procedures to
ensure that IEPs meet the needs, including the behavioral needs, of children with disabilities. See
20 U.S.C. §1414(d) and 34 CFR §§300.320-300.324. Those needs are generally identified
during the initial evaluation or reevaluation, which must, among other matters, use a variety of
assessment tools and strategies to gather relevant functional, developmental, and academic
information about the child, and assess the child in all areas related to the suspected disability,
2014 OSERS Dear Colleague Letter on the Individuals with Disabilities Education Act requirements that apply to the
education of students with disabilities in correctional facilities. The June 2009 guidance can be found at
http://idea.ed.gov/object/fileDownload/model/QaCorner/field/PdfFile/primary_key/7 and the December 5, 2014 letter
can be found at http://www2.ed.gov/policy/gen/guid/correctional-education/index.html
9
For purposes of this document, we use “exclusionary disciplinary measures” as a descriptive term to discuss the range
of actions that school personnel implement – in response to a child’s misbehavior or violation of a code of student
conduct – where the child is removed and excluded from their classroom, from school grounds, or school activities
either formally (e.g., suspension) or informally (e.g., asking the parent to keep the student at home for a day or more).
Additional information regarding exclusionary disciplinary measures may be found in Section IV of this document.

Page 4—Dear Colleague
including, if appropriate, social and emotional status. 34 CFR §§300.304(b) and 300.304(c)(4);
see also 34 CFR §§300.304-300.311. Further, the evaluation must use technically sound
instruments that may assess the relative contribution of cognitive and behavioral factors, in
addition to physical and developmental factors. 34 CFR §300.304(b)(3). Parents, classroom
teachers, and other service providers will also have formal and informal information about an
eligible child’s current functional (e.g., behavioral) performance for the IEP Team’s
consideration. 34 CFR §§300.321 and 300.324. Once the IEP is developed, IEP Teams must: (1)
review the child’s IEP periodically, but not less than annually, to determine whether the child’s
annual goals are being achieved (34 CFR §300.324(b)(1)(i)), and (2) revise the IEP, as
appropriate, to address any lack of expected progress towards the annual goals in the child’s IEP
and in the general education curriculum, the child’s anticipated needs, or other matters.
34 CFR §300.324(b)(1)(ii).
There are a number of special factors that IEP Teams must consider in developing, reviewing, or
revising a child’s IEP. The IDEA specifically requires IEP Teams to consider the use of positive
behavioral interventions and supports, and other strategies, to address behavior for any child with
a disability whose behavior impedes his or her learning or that of others. 20 U.S.C.
§1414(d)(3)(B)(i). This requirement applies to all IEP Teams, regardless of the child’s specific
disability, and to the development, review, and revision of IEPs (34 CFR §300.324(a)(2) and
(b)(2)). Incidents of child misbehavior and classroom disruptions, as well as violations of a code
of student conduct, may indicate that the child’s IEP needs to include appropriate behavioral
supports. This is especially true when a pattern of misbehavior is apparent or can be reasonably
anticipated based on the child’s present levels of performance and needs. To the extent a child’s
behavior including its impact and consequences (e.g., violations of a code of student conduct,
classroom disruptions, disciplinary removals, and other exclusionary disciplinary measures)
impede the child’s learning or that of others, the IEP Team must consider when, whether, and
what aspects of the child’s IEP related to behavior need to be addressed or revised to ensure
FAPE. If the child already has behavioral supports, upon repeated incidents of child misbehavior
or classroom disruption, the IEP team should meet to consider whether the child’s behavioral
supports should be changed.
In general, IEP Team meetings provide parents (who are required members of the team) critical
opportunities to participate in the decision-making process, raise questions and concerns
regarding their child’s behavior, and provide input on the types of behavioral supports their
children may need to facilitate their child’s involvement and progress in the general education
curriculum. 34 CFR §§300.320(a), 300.321(a)(1), and 300.324(a)(1)(ii). Parents have the right
to request an IEP Team meeting at any time, and public agencies generally must grant a
reasonable request from a parent for an IEP Team meeting.10 See 20 U.S.C.
10

Assistance to States for the Education of Children with Disabilities and Early Intervention Programs for Infants and
Toddlers with Disabilities, Final Rule, 64 Fed. Reg. 12406, 12581 (Mar. 12, 1999) explains, in response to public
comment, that “A[regulatory] provision is not necessary to clarify that public agencies will honor ‘reasonable’ requests

Page 5—Dear Colleague
§1414(d)(4)(A)(i)(III) and 34 CFR §300.324(b)(1)(ii)(C). We believe it would be appropriate for
a parent to request an IEP Team meeting following disciplinary removals or changes in the
child’s behavior that impede the child’s learning or that of others, as these likely indicate that the
IEP, as written or implemented, may not be properly addressing the child’s behavioral needs.11
Whenever appropriate, the child with a disability should also be present during IEP Team
meetings. 34 CFR §300.321(a)(7).
When an IEP Has Already Been Developed for a School Year
In instances where a child with a disability is subject to a disciplinary removal after the IEP for
that school year has been developed and the parents and the relevant school officials agree that
the IEP needs to be revised to address the behavior, but circumstances prevent the IEP Team
from convening prior to the child’s return to school, the IDEA regulations permit the parent and
public agency to agree not to convene an IEP Team meeting and instead to develop a written
document to amend or modify the current IEP. 34 CFR §300.324(a)(4)(i). This option could be
used to provide the child with the necessary behavioral supports upon the child’s return to
school. However, if changes are made to the child’s IEP in this manner, the agency must ensure
that the IEP Team is informed of those changes. 34 CFR §300.324(a)(4)(ii).
II. IDEA’s IEP Content Requirements Related to Behavioral Supports
Research shows that school-wide, small group, and individual behavioral supports that use
proactive and preventative approaches, address the underlying cause of behavior, and reinforce
positive behaviors are associated with increases in academic engagement, academic
achievement, and fewer suspensions and dropouts.12 In short, children are more likely to achieve
when they are directly taught predictable and contextually relevant school and classroom
routines and expectations, acknowledged clearly and consistently for displaying positive

by parents for a meeting to review their child’s IEP. Public agencies are required under the statute and these final
regulations to be responsive to parental requests for such reviews.”
11
T.K., S.K., individually and on behalf of L.K. v. New York City Department of Education, Brief of the United States
as Amicus Curiae Supporting Appellees (2015). Available at
https://www.justice.gov/sites/default/files/crt/legacy/2015/03/16/tknycdoebrief.pdf
12
Christle, C. A., Jolivette, K., & Nelson, C. M. (2005). Breaking the school to prison pipeline: identifying school risk
and protective factors for youth delinquency. Exceptionality, 13(2), 69-88. See also Crone, D. A., & Hawken, L. S.
(2010). Responding to problem behavior in schools: the behavior education program. Guilford Press. See also
Liaupsin, C. J., Umbreit, J., Ferro, J. B., Urso, A., & Upreti, G. (2006). Improving academic engagement through
systematic, function-based intervention. Education and Treatment of Children, 29, 573-591. See also Luiselli, J. K.,
Putnam, R. F., Handler, M. W., & Feinberg, A. B. (2005). Whole‐school positive behaviour support: effects on child
discipline problems and academic performance. Educational Psychology, 25(2-3), 183-198. See also Putnam, R.,
Horner, R. H., & Algozzine, R. (2006). Academic achievement and the implementation of school-wide behavior
support. Positive Behavioral Interventions and Supports Newsletter, 3(1), 1-6.

Page 6—Dear Colleague
academic and social behavior, consistently prompted and corrected when behavior does not meet
expectations, and treated by others with respect.13
However, when a child with a disability experiences behavioral challenges, including those that
result in suspensions or other exclusionary disciplinary measures, appropriate behavioral
supports may be necessary to ensure that the child receives FAPE. In the same way that an IEP
Team would consider a child’s language and communication needs, and include appropriate
assistive technology devices or services in the child’s IEP (34 CFR §300.324(a)(2)(iv) and (v)) to
ensure that the child receives a meaningful educational benefit, so too must the IEP Team
consider and, when determined necessary for ensuring FAPE, include or revise behavioral
supports in the IEP of a child with a disability exhibiting behavior that impedes his or her
learning or that of others. 34 CFR §§300.320(a)(4) and 300.324(a)(2)(i).
Therefore, as part of the development, review and, as appropriate, revision of the IEP, IEP Teams
should determine whether behavioral supports should be provided in any of three areas:
(1) special education and related services, (2) supplementary aids and services, and (3) program
modifications or supports for school personnel. 34 CFR §300.320(a)(4).
IEPs should contain behavioral supports supported by evidence—IDEA specifically requires that
both special education and related services and supplementary aids and services be based on
peer-reviewed research to the extent practicable. 34 CFR §300.320(a)(4). As a matter of best
practice, we strongly encourage schools to consider how the implementation of behavioral
supports within the IEP could be facilitated through a school-wide, multi-tiered behavioral
framework, described at greater length below.
Special Education and Related Services
Behavioral supports provided as part of a child’s special education and related services may be
necessary to ensure that the child’s IEP is designed to enable the child to advance appropriately
toward attaining the annual goals specified in the IEP, to be involved in and make progress in the
general education curriculum, and to participate in extracurricular and other nonacademic
activities. 34 CFR §§300.320(a)(4)(i) and (ii). Interventions and supports that could assist a
child with a disability to benefit from special education may include instruction and
reinforcement of school expectations, violence prevention programs, anger management groups,
counseling for mental health issues, life skills training, or social skills instruction. Please see the
end of this section for additional tools and resources to assist with the implementation of
behavioral supports.
13

Algozzine, B., Wang, C., & Violette, A. S. (2011). Reexamining the relationship between academic achievement and
social behavior. Journal of Positive Behavioral Interventions, 13, 3-16. See also McIntosh, K., Chard, D. J., Boland, J.
B., & Horner, R. H. (2006). Demonstration of combined efforts in school-wide academic and behavioral systems and
incidence of reading and behavior challenges in early elementary grades. Journal of Positive Behavioral Interventions,
8, 146-154.

Page 7—Dear Colleague
Supplementary Aids and Services
Public agencies must comply with the requirement to make available a continuum of alternative
placements as required under 34 CFR §§300.114-300.116, which includes the provision of
supplementary aids and services (e.g. behavioral supports) throughout the continuum. Under
34 CFR §300.42, supplementary aids and services are defined to include aids, services, and other
supports that are provided in regular education classes, other education-related settings, and in
extracurricular and nonacademic settings, to enable children with disabilities to be educated with
nondisabled children to the maximum extent appropriate in accordance with
34 CFR §§300.114-300.116.
Appropriate supplementary aids and services could include those behavioral supports necessary
to enable a child with a disability to be educated in regular classes or the setting determined to be
the child’s appropriate placement in the LRE. Such behavioral supports might include meetings
with a behavioral coach, social skills instruction, counselor, or other approaches. In general,
placement teams may not place a child with a disability in special classes, separate schooling, or
other restrictive settings outside of the regular educational environment solely due to the child’s
behavior when behavioral supports through the provision of supplementary aids and services
could be provided for that child that would be effective in addressing his or her behavior in the
regular education setting.14 34 CFR §§300.114-300.116. Children with disabilities may only be
removed from the regular educational environment when the nature or severity of the disability is
such that education in regular classes with the use of supplementary aids and services cannot be
achieved satisfactorily. 34 CFR §300.114(a)(2)(ii).
Program Modifications or Supports for School Personnel
In addition to the behavioral supports that may be provided directly to children with disabilities,
program modifications or supports for school personnel, provided on behalf of the child, may also
be necessary to support the child’s involvement and progress in the general education curriculum,
advancement towards attaining the annual goals specified in the IEP, and participation in
extracurricular and other nonacademic activities. 34 CFR §§300.320(a)(4)(i) and (ii). School
personnel may need training, coaching, and tools to appropriately address the behavioral needs of a
particular child. Supports for school personnel may be designed, as appropriate, to better
implement effective instructional and behavior management strategies and specific behavioral
interventions that are included in the child’s IEP.

14

We refer to the “placement team,” rather than the IEP Team, as IDEA’s implementing regulations specify that
placement decisions must be made by a group of persons, including the parents, and other persons knowledgeable
about the child, the meaning of the evaluation data, and the placement options. 34 CFR §300.116(a)(1).

Page 8—Dear Colleague
Implementation of a Multi-Tiered Behavioral Framework
Research shows that implementing evidence-based, multi-tiered behavioral frameworks can help
improve overall school climate, school safety, and academic achievement for all children,
including children with disabilities.15 In general, behavioral supports are most effectively
organized within a multi-tiered behavioral framework that provides instruction and clear
behavioral expectations for all children, targeted intervention for small groups not experiencing
success, and individualized supports and services for those needing the most intensive support.
In recent years, the Department has disseminated a number of tools and resources to assist
schools in the creation of safe and supportive school climates conducive to learning, including
the implementation of effective alternatives to disciplinary removal. These resources include:


Supporting and Responding to Behavior: Evidence-based Classroom Strategies for
Teachers, a document summarizing evidence-based, proactive, and responsive classroom
behavior support and intervention strategies for teachers.16



Positive Behavioral Intervention and Supports: Implementation Blueprint and SelfAssessment, a guide to develop local capacity for sustainable, culturally and contextually
relevant, and high-fidelity implementation of multi-tiered practices and systems of
support.17



2014 School Discipline Guidance Package, including guidance on how public elementary
and secondary schools can meet their legal obligations to administer discipline without
discriminating on the basis of race, color or national origin and a set of guiding principles
to assist communities in improving school climate and school discipline.18

These and other resources can be found at www.ed.gov/rethinkdiscipline and
http://ccrs.osepideasthatwork.org.
III. Circumstances that May Indicate Potential Denials of FAPE or
of Placement in the LRE
It is incumbent upon IEP Teams to implement IDEA’s procedural and substantive requirements
to ensure that children with disabilities receive the behavioral supports they need to enable them
to advance appropriately toward attaining the annual goals specified in their IEPs and to be
15

Bradshaw, C., Koth, C.W., Thornton, L.A., & Leaf, P.J., (2009). Altering school climate through school-wide
positive behavioral interventions and supports: findings from a group-randomized effectiveness trial. Prevention
Science 10(2), 100-115.
16
Available at https://www.osepideasthatwork.org/evidencebasedclassroomstrategies/
17
Available at http://www.pbis.org/blueprint/implementation-blueprint
18
Available at http://www2.ed.gov/policy/gen/guid/school-discipline/fedefforts.html#guidance

Page 9—Dear Colleague
involved in and make progress in the general education curriculum.
20 U.S.C. §§1414(d)(1)(A)(i)(IV); 1414(d)(3)(B)(i) and 1414(d)(3)(C). A failure to implement
these procedural requirements or provide needed behavioral supports to a child with a disability
could result in the child not receiving a meaningful educational benefit, and therefore constitute a
denial of FAPE and/or a denial of placement in the LRE (i.e., an unduly restrictive placement).
A determination of whether there is a denial of FAPE is a fact-based determination, to be made
on a case-by-case basis. Factors to consider include: whether the public agency has failed to
follow the procedures IDEA requires when developing, reviewing, or revising the child’s IEP, or
has failed to consider and/or provide a child with a disability with necessary behavioral supports
when the child’s behavior impedes his or her learning or that of others; or whether the child’s IEP
is reasonably calculated to provide a meaningful educational benefit in the absence of behavioral
supports.
Circumstances that may indicate either a procedural or substantive failure in the development,
review, or revision of the IEP include, but are not limited to, the following19:








19

The IEP Team did not consider the inclusion of positive behavioral interventions and
supports in response to behavior that impeded the child’s learning or that of others;
School officials failed to schedule an IEP Team meeting to review the IEP to address
behavioral concerns after a reasonable parental request;
The IEP Team failed to discuss the parent’s concerns about the child’s behavior, and its
effects on the child’s learning, during an IEP Team meeting;
There are no behavioral supports in the child’s IEP, even when the IEP Team determines
they are necessary for the child;
The behavioral supports in the IEP are inappropriate for the child (e.g., the frequency,
scope or duration of the behavioral supports is insufficient to prevent behaviors that
impede the learning of the child or others; or consistent application of the child’s
behavioral supports has not accomplished positive changes in behavior, but instead has
resulted in behavior that continues to impede, or further impedes, learning for the child or
others);
The behavioral supports in the child’s IEP are appropriate, but are not being implemented
or not being properly implemented (e.g., teachers are not trained in classroom

Under 34 CFR §300.513(a), a hearing officer’s determination of whether a child received FAPE must be based on
substantive grounds. In matters alleging a procedural violation, a hearing officer may find that a child did not receive
FAPE only if the procedural inadequacies: (1) impeded the child’s right to FAPE; (2) significantly impeded the parent’s
opportunity to participate in the decision-making process regarding the provision of FAPE to the parent’s child; or (3)
caused a deprivation of educational benefit. 34 CFR §300.513(a)(2)(i)–(iii). Although best viewed as a procedural
requirement, a failure to follow 34 CFR §300.324(a)(2)(i) could result in a substantive denial of FAPE if any of the
circumstances in 34 CFR §§300.513(a)(2)(i)–(iii) are present. As this is a fact-based determination, Section III provides
examples of facts and circumstances that may indicate that a procedural failure has resulted in a denial of FAPE.

Page 10—Dear Colleague



management responses or de-escalation techniques or those techniques are not being
consistently implemented); or
School personnel have implemented behavioral supports not included in the IEP that are
not appropriate for the child.

Circumstances that may indicate that the child’s IEP is not reasonably calculated to provide a
meaningful educational benefit include, but are not limited to, the following:





The child is displaying a pattern of behaviors that impede his or her learning or that of
others and is not receiving any behavioral supports;
The child experiences a series of disciplinary removals from the current placement of 10
days or fewer (which do not constitute a disciplinary change in placement) for separate
incidents of misconduct that impede the child’s learning or that of others, and the need for
behavioral supports is not considered or addressed by the IEP Team;20 or
The child experiences a lack of expected progress toward the annual goals that is related
to his or her disciplinary removals or the lack of behavioral supports, and the child’s IEP
is neither reviewed nor revised.

A determination of whether there is a denial of placement in the LRE is also a fact-based
determination. Factors to consider include whether the child’s IEP is designed to enable the
child to be educated and participate with nondisabled children in extracurricular and other
nonacademic activities in the absence of behavioral supports. Circumstances that may indicate
that the child’s placement in the LRE may not be appropriate include, but are not limited to, a
scenario in which a continuum of placements that provides behavioral supports is not made
available (e.g., behavioral supports not provided in the regular educational setting), and, as a
result, the IEP inappropriately calls for the child to be placed in special classes, separate
schooling, or another restrictive placement outside the regular educational environment (e.g.,
home instruction, home tutoring program, or online learning program).
IV. Implications for Short-Term Disciplinary Removals and Other Exclusionary
Disciplinary Measures
Schools should note that recent research demonstrates that disciplinary measures such as shortterm removals from the current placement (e.g., suspension), or other exclusionary disciplinary
measures that significantly impede the implementation of the IEP, generally do not help to
20

Under 34 CFR §300.536 a series of disciplinary removals that constitute a pattern is a change in placement. A pattern
of removals is a series of removals that total more than 10 school days within a school year, for behavior that is
substantially similar to the child’s behavior in previous incidents that led to removals, with consideration for additional
factors such as the length of each removal, the total amount of time the child has been removed, and the proximity of
the removals to one another.

Page 11—Dear Colleague
reduce or eliminate reoccurrence of the misbehavior. In fact, there is a growing awareness that
school suspensions produce unintended and undesirable results. Longitudinal studies, for
example, have found that suspension from school does not deter misbehavior. These studies
found a high rate of repeat offending in out-of-school suspension, ranging from 35% to 42%.21
Research also shows that suspension from school is associated with significant adverse
consequences for the children suspended.22 Suspensions from school are consistently associated
with lower academic performance.23 As a suspended child’s education is interrupted, he or she is
more likely to fall behind, to become disengaged from school, and to drop out.24
Removals from the current placement generally do not address the needs of a child with a
disability for positive behavioral interventions and supports. Accordingly, we remind States,
LEAs, and IEP Teams that while 34 CFR §300.530 explicitly permits school personnel to
implement short-term disciplinary removals from the current placement, such removals may
indicate a need to review and revise the child’s IEP to address his or her behavioral needs. In
addition, exclusionary disciplinary measures that do not constitute a removal from the current
placement may also indicate the need to review and revise the child’s IEP.
Authority of School Personnel under 34 CFR §300.530
Under IDEA and its implementing regulations, school personnel have the authority to remove a
child with a disability who violates a code of student conduct from his or her current placement
to an appropriate interim alternative educational setting, another setting, or suspension, for up to
10 consecutive school days in a school year, to the extent those alternatives are applied to
children without disabilities, and for additional removals of up to 10 school days in the same
school year for separate incidents of misconduct, provided that the additional removals do not
constitute a change of placement. 34 CFR §§300.530(b) and 300.536.25
While the IDEA and its implementing regulations recognize that school officials need some
reasonable degree of flexibility when disciplining children with disabilities who violate a code of
student conduct and that school safety is paramount, the Department cautions that the use of
short-term disciplinary removals from the current placement may indicate that a child’s IEP, or
21

Skiba, R.J., Shure, L.A., Middelberg, L.V., & Baker, T.L. (2012). Reforming school discipline and reducing
disproportionality in suspension and expulsion. In Jimerson, S.R., Nickerson, A.B., Mayer, M.J., & Furlong, M.J.
(Eds.) Handbook of School Violence and School Safety, 2nd Ed. New York: Routledge.
22
Lee, T., Cornell, D., Gregory, A., & Xitao, F. (2011). High suspension schools and dropout rates for black and white
students. Education & Treatment Of Children, 34(2), 167-192. See also Brooks, K., Schiraldi, V., & Zeidenberg, J.
(2000). School house hype: two years later. Washington, DC: Justice Policy Institute / Covington, KY: Children’s Law
Center. See also Civil Rights Project. (2000). Opportunities suspended: the devastating consequences of zero tolerance
and school discipline policies. Cambridge, MA.
23
Id.
24
Id.
25
Disciplinary removals of more than 10 consecutive school days or a series of removals that cumulate to more than 10
school days in a school year that constitute a pattern are considered a change in placement. 34 CFR §300.536.

Page 12—Dear Colleague
the implementation of the IEP, does not appropriately address his or her behavioral needs. This,
in turn, may result in the child not receiving a meaningful educational benefit, which could
constitute a denial of FAPE. As noted above, these determinations are highly factual, and would
be made on a case-by-case basis. We are concerned, however, that some SEAs and LEAs may
have erroneously interpreted the IDEA to provide school personnel with the broad authority to
implement short-term removals without restriction and without regard to whether the child’s IEP
is properly addressing his or her behavioral needs. It has come to the Department’s attention that
there are a number of legal memos and technical assistance documents which have erroneously
characterized the 10-day period as “free days.”26
This characterization may discourage school personnel from considering whether behavioral
supports are needed to address or improve patterns of behavior that impede learning before,
during, or after short-term disciplinary removals are implemented. The Department reminds
SEAs and LEAs that, under IDEA, IEP Teams have an obligation to develop appropriate IEPs
based on the individual needs of each child. Teachers must also be fully informed about their
specific responsibilities related to implementation of the child’s IEP, including the specific
accommodations, modifications, and supports that must be provided for the child in accordance
with the IEP. 34 CFR §300.323(d). Further, IDEA requires States and LEAs to ensure that all
personnel necessary to carry out the purposes of Part B of IDEA are appropriately and
adequately prepared and trained. 34 CFR §§300.156 and 300.207. This responsibility would
include appropriately training teachers and other school personnel to provide required behavioral
supports to children with disabilities. Therefore, a failure to provide appropriate behavioral
supports (because they are not offered or because teachers and other staff are not adequately
trained to implement such supports) that results in the child not receiving a meaningful
educational benefit may constitute a denial of FAPE.
Use of Exclusionary Disciplinary Measures
Schools should take care when implementing exclusionary disciplinary measures that
significantly interfere with a child’s instruction and participation in other school activities. In
some schools, staff are properly trained to implement and document measures such as the use of
study carrels, time outs, and restrictions in privileges, in a manner consistent with a child’s right
to FAPE.27 However, in other schools, staff may not be properly trained in the appropriate use of
26

National Council on Disability. (2015). Breaking the school-to-prison pipeline for students with disabilities.
Available at https://www.ncd.gov/sites/default/files/Documents/NCD_School-to-PrisonReport_508-PDF.pdf. This
report highlights an excerpt from a legal pamphlet designed for school districts: “Schools have free use of up to 10
school days of short-term removals per school year without IDEA implications. The days can be used in any
combination, quickly or slowly, although caution would warrant using the 10 'free' days judiciously over the school
year, and avoiding multiple suspension days if at all possible.”
27
The Department has previously stated that the use of measures such as study carrels, time outs, or other restrictions in
privileges is permissible so long as such measures are not inconsistent with a student’s IEP (OSEP Memorandum to
Chief State School Officers, Questions and Answers on Disciplining Students with Disabilities, April 1995).

Page 13—Dear Colleague
these measures; consequently, their improper use of these measures could rise to the level of a
disciplinary removal. These exclusionary disciplinary measures also could include:


A pattern of office referrals, extended time excluded from instruction (e.g., time out), or
extended restrictions in privileges;



Repeatedly sending children out of school on “administrative leave” or a “day off” or
other method of sending the child home from school;



Repeatedly sending children out of school with a condition for return, such as a risk
assessment or psychological evaluation; or



Regularly requiring children to leave the school early and miss instructional time (e.g.,
via shortened school days).28

In general, the Department does not consider the use of exclusionary disciplinary measures to be
disciplinary removals from the current placement for purposes of 34 CFR §300.530, so long as
children with disabilities are afforded the opportunity to continue to be involved in and make
progress in the general education curriculum, receive the instruction and services specified on
their IEPs, and participate with nondisabled children to the extent they would have in their
current placement.29 It is likely that the exclusionary disciplinary measures listed above, if
implemented repeatedly, would constitute a disciplinary removal from the current placement.
For example, when school personnel regularly require a child with a disability to leave school
early and miss instructional time due to their behavior, it is likely that the child’s opportunity to
be involved in and make progress in the general education curriculum has been significantly
impeded; in such circumstances, sending the child home early would constitute a disciplinary
removal from the current placement. To the extent that schools implement exclusionary
disciplinary measures in a manner tantamount to a suspension – or other removal from the

28

We have deliberately omitted from this list of examples any reference to referrals to law enforcement authorities due
to our recommendation to schools, described in the Department’s Guiding Principles: A Resource Guide for Improving
School Climate and Discipline, that school resource officers not be involved in routine disciplinary matters. The
Guiding Principles can be found at www2.ed.gov/policy/gen/guid/school-discipline/guiding-principles.pdf
29
The Department would apply the same analysis to the use of exclusionary discipline measures that apply to in-school
suspensions, for purposes of 34 CFR §300.530. In the Preamble to the August 14, 2006 final Part B regulations, the
Department explained: “It has been the Department’s long term policy that an in-school suspension would not be
considered a part of the days of suspension addressed in 34 CFR §300.530 as long as the child is afforded the
opportunity to continue to appropriately participate in the general curriculum, continue to receive the services specified
on the child’s IEP, and continue to participate with nondisabled children to the extent they would have in their current
placement. This continues to be our policy.” The explanation concludes by indicating that whether an in-school
suspension would constitute a day of suspension would depend on the unique facts and circumstances of each case. 71
Fed. Reg. 46715 (Aug. 14, 2006).

Page 14—Dear Colleague
child’s current placement – they are required to fulfill their statutory obligation to report such
removals,30 and act within the authority of school personnel provided under 34 CFR §300.530.
Further, as we noted earlier, the use of exclusionary disciplinary measures may indicate that a
child’s IEP, or the implementation of the IEP, does not appropriately address his or her
behavioral needs. To ensure that each child receives a meaningful educational benefit, IEP
Teams must consider the need for positive behavioral interventions and supports for children
with disabilities whose behavior impedes their learning or that of others, and, when determined
necessary to ensure FAPE, include or revise needed behavioral supports in the child’s IEP. Such
behavioral supports also may include supports for school personnel, so that teaching staff are
trained in best uses of such behavioral supports.
V. Conclusion
Children with disabilities are at a greater risk of disciplinary removals that significantly interrupt
their learning, often unnecessarily. These risks are increased for children of color with
disabilities. In many cases, we have reason to believe these removals are due to minor instances
of misbehavior that are unrelated to issues of child or school safety, and can and should be
addressed through supports and guidance.31
When behavioral supports are not provided and, as a result, a child with a disability is repeatedly
removed from his or her current placement through suspensions for behavior that impedes his or
her learning or that of others, a number of options are available to assist parents in challenging
the appropriateness of their child’s IEP. First, as noted earlier, parents have the right to request an
IEP Team meeting at any time, and public agencies generally must grant a reasonable parental
request for an IEP Team meeting. Parents may be particularly interested in making such a
request following changes in the child’s behavior that result in disciplinary removals. Further,
parents, individuals, and organizations may also pursue child-specific or systemic remedies
through the State complaint procedures outlined below.

30

IDEA mandates that States provide data each year to the Secretary of Education and the public on the use of longterm suspensions and expulsions (20 U.S.C. §1418(a)(1)(A)(v)(III)) and on the incidence and duration of disciplinary
actions, including suspensions of one day or more, by race, ethnicity, limited English proficiency status, gender, and
disability category (20 U.S.C. §1418(a)(1)(D)). Further, States are required to collect and examine data to determine
whether significant disproportionality based on race and ethnicity is occurring in the State and the LEAs of the State
with respect to the incidence, duration, and type of disciplinary actions, including suspension and expulsions (34 CFR
§300.646(d)(1)(C)), and whether significant discrepancies are occurring in the rate of long-term suspensions and
expulsions of children with disabilities among LEAs in the State or compared to the rates for nondisabled children
within LEAs (34 CFR §300.170).
31
Skiba, R. J., Chung, C. G., Trachok, M., Baker, T., Sheya, A., Hughes, R. L. (2014). Parsing disciplinary
disproportionality: Contributions of infraction, student, and school characteristics to out-of-school suspension and
expulsion. American Educational Research Journal, 51, 640-670.

Page 15—Dear Colleague
When conditions persist and a denial of FAPE is suspected, a parent or a public agency may file
a due process complaint to request a due process hearing on any matter relating to the
identification, evaluation, or educational placement of a child with a disability, or the provision
of FAPE to the child. 34 CFR §300.507(a). If the dispute cannot be resolved through the
resolution process, the parent or public agency must have an opportunity for an impartial due
process hearing. 34 CFR §§300.511(a), 300.512, 300.513 and 300.515.
A second important method for resolving disputes available under IDEA is the mediation process
described in 34 CFR §300.506. The mediation process, which must be voluntary, offers a less
formal opportunity for parents and public agencies to resolve disputes about any matter,
including disciplinary removals, under 34 CFR part 300, including matters arising prior to the
filing of a due process complaint. 34 CFR §300.506(a).
Lastly, States are also required to establish and implement their own State complaint procedures,
separate from their due process procedures, for resolving any complaint that meets the
requirements of 34 CFR §300.153. 34 CFR §300.151(a)(1). Any organization or individual,
including one from another State, may file a signed written State complaint alleging that a public
agency has violated a requirement of either Part B of the Act or the Part B regulations.
Additional information regarding dispute resolution is available at:


Questions and Answers on IDEA Part B Dispute Resolution Procedures,
revised July 2013 (OSEP Memo 13-08)
(http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/acccombinedosersdisputereso
lutionqafinalmemo-7-23-13.pdf); and



Dear Colleague Letter on a public agency’s Use of Due Process Procedures After a
Parent Has Filed a State Complaint, April 2015
(https://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/dcl04152015disputeresoluti
on2q2015.pdf)

The Office of Special Education and Rehabilitative Services (OSERS) is committed to ensuring
that children with disabilities have access to learning environments that are safe, supportive, and
conducive to learning. In such learning environments, educators have the skills and tools to
prevent disciplinary incidents before they happen, use effective behavioral supports, teach
behavioral expectations, and implement other behavioral management strategies. In many
schools, effective behavioral supports have been implemented within a multi-tiered behavioral
framework to organize school efforts to support children with disabilities and their peers. In this
way, schools facilitate the provision of FAPE by providing children with disabilities with the
behavioral supports they need to prevent, or bring an end to, disciplinary approaches that may
unduly interfere with instruction and the implementation of IEPs. Further, this focus on
prevention helps to ensure that educators receive the training, coaching, and other supports they

Page 16—Dear Colleague
need to help children with disabilities, and their peers, to focus on learning and succeed in
school.
To better develop and implement appropriate IEPs for children whose behavior impedes the
child’s learning or that of others, and to ensure that behavioral supports are available throughout
the continuum of placements, including in the regular education setting, OSERS has enclosed
with this letter two technical assistance documents that we first released in November 2015 as
part of the 40th Anniversary of IDEA:
1) Supporting and Responding to Behavior: Evidence-Based Classroom Strategies for
Teachers:
https://www.osepideasthatwork.org/evidencebasedclassroomstrategies
2) Positive Behavioral Interventions and Supports: Implementation Blueprint and
Self-Assessment:
http://www.pbis.org/blueprint/implementation-blueprint
These two documents provide additional information on evidenced-based classroom strategies to
support and respond to behavior and on organizing practices in an integrated manner in a multitiered system of support.
If you have any questions or comments, please contact the Office of Special Education Programs
Education Program Specialist, Lisa Pagano at 202-245-7413 or Lisa.Pagano@ed.gov.
Thank you for your support and your continued interested in improving education access and
opportunity for children with disabilities.
Sincerely,

/s/
Sue Swenson
Acting Assistant Secretary
Special Education and Rehabilitative Services

/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs

